DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 07/15/2022 Amendment and 08/16/2022 RCE.
Claims 1-15 are pending and examined.  Claims 16-20 are cancelled.

Claim Rejections - 35 USC § 112
Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites limitations “wherein the pattern data is internally stored having the preset test input pattern where at least two bits of the pattern having different value” on lines 4-6. 
	Applicant has provided paragraph [0034] as support for the recited limitations.  The paragraph describes the preset test input pattern may be set as bits which are the same as bits of a test pattern preset in the failure flag generation circuit 211. For example, the preset test input pattern may be set as 'L, L, L, L' when the preset test pattern is set as 'L, L, L, L'. The paragraph further describes the preset test pattern may be variously set depending on an embodiment.  
Paragraph [0034] is insufficient to support the recited limitations.  “Variously set” doesn’t clearly suggest the preset test input pattern can comprise at least two bits of the pattern having different value.  From specification and cited paragraph, Examiner understands that the preset test pattern is the latched data at outputs LD_1 to LD_4 of latch generation circuits 223_1 to 223_4, and preset test input pattern is data at inputs SD_1 to SD_4 of latch generation circuits 223_1 to 223_4.  The preset test pattern may be variously set depending on an embodiment, in which Examiner assumes may be structure of the latch generation circuits 223_1 to 223_4.  The specification is silent regarding the preset test input pattern having at least two bits of different value.  
Besides, setting preset test input pattern non-uniform would render the failure detection more difficult because it is hard to tell if output of a certain logic, e.g. logic “0”, is indication of test failure or test pass. 
For purpose of examination, Examiner temporary does not consider limitation “wherein the pattern data is internally stored having the preset test input pattern where at least two bits of the pattern having different value”.
Same rejection as above is applied to claim 9, lines 4-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,730,744 to Kawakubo (hereafter Kawakubo).
Regarding independent claim 1, Kawakubo teaches an apparatus comprising: 
a selection data generation circuit (FIG. 6: latches LT in plurality of fuse latch circuits FLT2) configured to generate selection data from fuse data (FIG. 6: data from fuses FS are latched and stored in latches LT of fuse latch circuits FLT2 when transistors N1 are on, see 12:46-57) or pattern data internally stored having a preset test input pattern (FIG. 6: preset test input pattern having logic “1”, which corresponding to voltage supply VII, are latched and stored in latches LT of fuse latch circuit FLT2  when transistor P1 is on, see 12:46-57), depending on whether a in response to test mode signal T2Z), 
a FIG. 6: comprising address comparison circuit ACMP and hit signal latch circuit HLT) configured to generate latch data by latching the selection data (FIG. 6: via latches LT of fuse latch circuits FLT), and generate a FIG. 6: when signal FRHIT0Z having low level, and not selecting a redundant word line RWL) by detecting whether the latch data has a preset test pattern (preset test pattern in response to row address bits RA0-RA12 supplied from outside during test mode T2Z).  
Kawakubo does not explicitly teach the redundancy decision circuit 42 is a failure flag generation circuit used for failure test purpose. 
However, it would have been obvious to one with ordinary skill in the art to realize that the concept of testing selection of redundant word line taught in Kawakubo can be applied to test latch circuits of fuse arrays of the present invention in order to make sure the latch circuits are glitch-free.  If the redundancy decision circuit 42 in FIG. 6 of Kawakubo is used for detecting failure, preset test pattern corresponding to row address bits RA0-RA12 could be set to all logic “0” or logic “1”, so that the failure the latch circuits could be recognized with output signals HIT0X-HIT12X for specific failure of a certain latch circuit, or with output signal FRHIT0Z in general failure of the latch circuits.  
Regarding dependent claim 2, Kawakubo teaches wherein the selection data generation circuit stores the pattern data within the selection data generation circuit, the pattern data having the preset test input pattern and the selection data generation circuit outputs the stored pattern data as the selection data when the failure test is entered (FIG. 6: preset test input pattern having logic “1”, which corresponding to voltage supply VII, are latched and stored in latches LT of fuse latch circuit FLT2  when transistor P1 is on, see 12:46-57), and the preset test input pattern is set as the same bits as bits of the preset test pattern (because the row address bits RA0-RA12 could be set from outside by choice).
	Regarding dependent claim 3,  Kawakubo teaches wherein the selection data generation circuit outputs the selection data by receiving the fuse data from a fuse array when a test command for entering the failure test is inactivated (FIG. 6: when signal FRST is in response to test mode T2Z is inactive, FB0-FB12 have the values of fuse data).  
	Regarding dependent claim 4, Kawakubo teaches wherein the failure flagPage 5 of 12U.S. Serial No.: 17/306,603PATENT DOCKET: PA4608-0generation circuit comprises: a first internal failure flag generation circuit configured to generate first latch data by latching first selection data, and generate a first internal failure flag by detecting whether the first latch data has the preset test pattern (FIG. 6: XOR gate receiving signal FB12 and generating HIT12X  with signal RA12 set to logic “0”); a second internal failure flag generation circuit configured to generate second latch data by latching second selection data, and generate a second internal failure flag by detecting whether the second latch data has the preset test pattern (FIG. 6: XOR gate receiving signal FB11 and generating HIT11X, with signal RA11 set to logic “0”); a failure flag output circuit configured to output one of the first and second internal failure flags as the failure flag based on first and second test control signals (FIG. 6: hit signal latch circuit HLT is at logic “1” if either HIT12X or HIT11X is at logic “1”).
	Kawakubo does not explicitly teach signal RA12 and RA11 are first and second test signals, respectively.  However, it would have been obvious to one with ordinary skill in the art to modify the circuit, such that RA12 and RA11 are set to logic “0” when the failure test is entered. 
Regarding dependent claim 5, Kawakubo teaches wherein the first internal failure flag generation circuit activates the first internal failure flag when a pattern of the first latch data is the same as the preset test pattern (FIG. 6: HIT12X has logic “0” as indication of no glitch when FA12 preset test pattern has logic“0” with signal RA12 set to logic 0”).  
Regarding dependent claim 6, Kawakubo teaches wherein the failure flag output circuit outputs the first internal failure flag as the failure flag when the first test control signal is activated, and outputs the second internal failure flag as the failure flag when the second test control signal is activated (FIG. 6: XOR gate receiving FB12 is controlled by RA12 while XOR gate receiving FB11 is controlled by RA11).  
Regarding dependent claim 7, Kawakubo does not explicitly teach the recited limitations.  However Kawakubo teaches a test is entered by extracting an external setting code (FIG. 2: TESZ from command decoder 10).  It would have obvious to one with ordinary skill in the art to modify the combination of commands /CS, /RA, /CAS, /WE to include a failure test as desired for testing purpose.
Regarding dependent claim 8, Kawakubo does not explicitly teach a test control circuit configured to sequentially activate the first and second test control signals when the failure test is performed.  However, it would have been obvious to one with ordinary skill in the art to realize that in order to pinch point wherein the circuit glitch is in fuse latch circuits FLT12 and FLT11 if there is, the testing of fuse latch circuit FLT12 and FLT11 should be carried out in sequential.
Regarding independent claim 9, Kawakubo teaches an apparatus comprising: 
a selection data generation circuit (FIG. 6: latches LT in plurality of fuse latch circuits FLT2) configured to generate selection data from fuse data or pattern data internally stored having one of first and second test input patterns, depending on whether a FIG. 6: logic “0” on latches LT of fuse latch circuits FLT2 when transistor P1 is on, see 12:46-57, in response to test mode signal T2Z), 
a FIG. 6: comprising address comparison circuit ACMP and hit signal latch circuit HLT) configured to generate latch data by latching the selection data (FIG. 6: via latches LT of fuse latch circuits FLT), and generate a FIG. 6: when signal FRHIT0Z having low level, and not selecting a redundant word line RWL) by detecting whether the latch data has a preset test pattern (FIG. 6: preset test pattern corresponding to RA0-RA12 supplied from outside during test mode T2Z).  
Kawakubo does not explicitly teach the address comparison circuit ACMP is a failure flag generation circuit used for failure test purpose. 
However, it would have been obvious to one with ordinary skill in the art to realize that the concept of testing selection of redundant word line taught in Kawakubo can be applied to test latch circuits of fuse arrays of the present invention in order to make sure the latch circuits are glitch-free. If the ACMP of Kawakubo is used for detecting failure, preset test pattern corresponding to row address bits RA0-RA12 could be set to all logic “0” or logic “1”, so that the failure the latch circuits could be recognized with output signals HIT0X-HIT12X for specific failure of a certain latch circuit, or with output signal FRHIT0Z in general failure of the latch circuits.  
Regarding dependent claim 10, Kawakubo teaches a test control circuit configured to generate the pattern data having one of the first and second test input patterns, FIG. 6: output of logic “0” on all FB0-FB12 if there is no circuit glitch, and output of at least one logic “1” on one of FB0-FB12 if there is at least one circuit glitch).
Kawakubo teaches a test is entered by extracting an external setting code (FIG. 2: TESZ from command decoder 10).  It would have obvious to one with ordinary skill in the art to modify the combination of commands /CS, /RA, /CAS, /WE to include a failure test as desired for testing purpose.
	Regarding dependent claim 11, Kawakubo teaches wherein the failure flagPage 5 of 12U.S. Serial No.: 17/306,603PATENT DOCKET: PA4608-0generation circuit comprises: a first internal failure flag generation circuit configured to generate first latch data by latching first selection data, and generate a first internal failure flag by detecting whether the first latch data has the preset test pattern (FIG. 6: XOR gate receiving signal FB12 and generating HIT12X  with signal RA12 set to logic “0”); a second internal failure flag generation circuit configured to generate second latch data by latching second selection data, and generate a second internal failure flag by detecting whether the second latch data has the preset test pattern (FIG. 6: XOR gate receiving signal FB11 and generating HIT11X, with signal RA11 set to logic “0”); a failure flag output circuit configured to output one of the first and second internal failure flags as the failure flag based on first and second test control signals (FIG. 6: hit signal latch circuit HLT is at logic “1” if either HIT12X or HIT11X is at logic “1”).
Kawakubo does not explicitly teach signal RA12 and RA11 are first and second test signals, respectively.  However, it would have been obvious to one with ordinary skill in the art to modify the circuit, such that RA12 and RA11 are set to logic “0” when the failure test is entered.
Regarding dependent claim 12, Kawakubo teaches wherein the selection data generation circuit outputs the pattern data as one of the first and second selection data based on the first and second test control signals when the 
Kawakubo does not explicitly describe the first and second test control signals are selectively activated depending on a combination of an external setting code. However, it would have been obvious to one with ordinary skill in the art to realize that failure test can generate signal RA12 and RA11 as desired for testing purpose.  Applicant is kindly noticed the generation of RA12 and RA11 could be similar to the process of selecting an arbitrary redundancy word line RWL described.
Regarding dependent claim 13, Kawakubo teaches wherein the first internal failure flag generation circuit generates the first internal failure flag having a first logic level when a pattern of the first latch data is the same as the preset test pattern (FIG. 6: HIT12X has logic “0” as indication of no glitch when FA12 preset test pattern has logic“0” with signal RA12 set to  logic 0”), and generates the first internal failure flag having a second logic level when a pattern of the first latch data is different from the preset test pattern (FIG. 6: HIT12X has logic “1” as indication of glitch when FA12 preset test pattern has logic“0” with signal RA12 set to  logic 0”).  
Regarding dependent claim 14, Kawakubo teaches wherein the failure flag output circuit outputs the first internal failure flag as the failure flag when the first test Page 8 of 12U.S. Serial No.: 17/306,603PATENTDOCKET: PA4608-0control signal is activated, and outputs the second internal failure flag as the failure flag when the second test control signal is activated (FIG. 6: XOR gate receiving FB12 is controlled by RA12 while XOR gate receiving FB11 is controlled by RA11).  
Regarding dependent claim 15, Kawakubo does not explicitly teach the recited limitations.  However Kawakubo teaches a test is entered by extracting an external setting code (FIG. 2: TESZ from command decoder 10).  It would have obvious to one with ordinary skill in the art to modify the combination of commands /CS, /RA, /CAS, /WE to include a failure test as desired for testing purpose.

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive.
Applicant is kindly referred to paragraph #4 above as how claims 1 and 9 are interpreted and rejected based on specification. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 28, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824